279 F.2d 115
Nathaniel M. MINKOFF, as Treasurer of Joint Board of Dress and Waistmakers Union of Greater New York, an incorporated Association, Petitioner-Appellee,v.SCRANTON FROCKS, INC., Richard Frocks, Inc., and Sherri Frocks, Inc., Respondents-Appellants.
No. 343.
Docket 26176.
United States Court of Appeals Second Circuit.
Argued June 8, 1960.
Decided June 8, 1960.

Morris J. Fellner, New York City (Fellner & Rovins, New York City, on the brief), for respondents-appellants.
Emil Schlesinger, New York City (Schlesinger & Bloom, New York City, on the brief), for petitioner-appellee.
Before LUMBARD, Chief Judge, and CLARK and FRIENDLY, Circuit Judges.
PER CURIAM.


1
We affirm in open court Judge Metzner's orders confirming the arbitrator's award and denying respondents' motion to stay petitioners from demanding or accepting any monies awarded in the arbitration, for the reasons stated in Judge Metzner's opinions reported at D.C.S.D. N.Y. 1960, 181 F. Supp. 542 and 550.